DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments, remarks
Applicant is thanked for their August 4, 2022 response to the April 12, 2022 Office Action.
The examiner regrets the failure to see that the “roof deck opening (58)” was indeed included in figure 12D; the drawing rejection has been withdrawn.
In particular, Applicant is thanked for amending claims 1, 19, and 21 to address typographical errors and claim 19 to address an issue of unclear antecedence.  Accordingly, these Claim Objections and the 35 USC §112 Rejection have been withdrawn.
It is respectfully noted that an objection to amended claims 20 and 21 remains, due to unclear antecedence, as will be discussed below.
In response to the 35 U.S.C. §102(a)(1) rejection of Claim 1 as being anticipated by Felter et al (US 4,051,770), Applicant remarks that “independent Claim 1 (has been amended) to recite that the fan assembly is "configured to be removed and replaced from within an attic space under a roof deck."  Felter et al does not teach at least these elements… Applicant submits that the fan assembly described in Felter et al does not teach or suggest the claimed fan assembly in amended Claim 1… removing and replacing the fan assembly 85-88 taught by Felter et al. can only be accomplished from a position under the lower side 26 of the ceiling 27. In contrast, the fan assembly as claimed is configured (i.e., structurally) to be removed and replaced "from within an attic space under a roof deck."
The examiner respectfully notes that Felter et al no longer anticipates amended Claim 1.  However, please note that Applicant discloses:
 “these operations on the fan assembly can be performed within an interior attic space, or other space below the roof”[0053], and
“the fan assembly 323 can be positioned in a region (for example, the attic 64) below the roof adjacent the vent opening of the secondary vent member 45”[0079],
such that criticality is not found for the amended limitation
In response to the 35 U.S.C. §102(a)(1) rejection of Claim 1 as being anticipated by Marks (US 9,464,816), Applicant remarks that: “Marks describes a fan assembly that is configured to be removed and replaced from above a roof ridge opening. This is completely different from the recited fan assembly configured to be removed and replaced from under a roof deck recited in the claims… Marks does not teach or suggest all the features of Claim 1, which recites a "fan assembly configured to be removed and replaced from under a roof deck".   Marks certainly does not teach or suggest all the features of Claim 1 as amended, which recites a "fan assembly configured to be removed and replaced from within an attic space under a roof deck."
The examiner respectfully notes the following:
Marks discloses a plurality of embodiments for an installation of a roof vent member, the vent member comprising a subflashing (58) and a fan assembly (52) attachably connected via fasteners (60).  In one of the embodiments, Marks discloses power for the fan assembly is provided from within an attic space (figs 6, 7: (16)) by connecting the fan assembly via braided copper wire (col 7, lns 31 – 33) to a power source (64) within the attic (16).  In that at least one of the embodiments requires an installation step to be accomplished within the attic, and that the fan assemblies are fastened to the subflashing (via (60)) within the attic, a person having ordinary skill would recognize that the fan assemblies could be unfastened from the subflashing, and power disconnected, from within the attic space.
Indeed, Marks states that “in many embodiments, access to the roof through the attic is not necessary for installation or maintenance of the attic ventilation/cooling system” (col 6, lns 38 – 43), but this does not discredit that Mark’s fan assembly is removable and replaceable from within an attic space.  Marks discloses that “the invention is not limited in its application to the details of construction” (col 2, lns 55 – 61), and a person having ordinary skill would recognize that the installed fan assembly is equally couplable or decouplable from the subflashing body should the fan fail and need to be replaced. 
Please note that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2123.II.
In response to the 35 U.S.C. §102(a)(1) rejection of Claim 11 as being anticipated by Felter et al (US 4,051,770), Applicant remarks that “the ventilation system disclosed by Felter et al. does not disclose or suggest a roof vent or roof vent member with a fan assembly that may be removed and replaced from within the attic space under the roof deck.  Thus, amended Claim 11 is patentable over Felter et al. at least for similar reasons as those described above.”
The examiner respectfully requests that Applicant refer to paragraph 7, above. 

In response to the 35 U.S.C. §102(a)(1) rejection of Claims 2 – 4, 10 and 12 – 17 as being anticipated by Felter et al (US 4,051,770), Applicant remarks that the claims “are not unpatentable at least for similar reasons as amended Claim 1 and 11, and also on their own merit for reciting additional novel and non-obvious features.”
The examiner respectfully requests that Applicant refer to paragraph 7, above. 

In response to the 35 U.S.C. §103 rejection of Claims 19 – 24 as being unpatentable over Felter et al (US 4,051,770), Applicant remarks that:
 “the method disclosed by Felter et al. does not disclose or suggest at least "removing the fan assembly from a remainder of the roof vent member from a position within an attic space below the roof deck" as recited in amended Claim 19 (emphasis added), and as explained above in response to the 35 U.S.C. § 102 rejection”, and
“Dependent Claims…20-24 depend indirectly from amended independent Claim 1 or independent Claim 19, and thus are not unpatentable at least for similar reasons as Claims 1 or 19, and also on their own merit for reciting additional novel and non-obvious features”
The examiner respectfully requests that Applicant refer to paragraph 7, above. 

In response to the 35 U.S.C. §103 rejection of Claim 18 as being unpatentable over Felter et al (US 4,051,770) in view of Railkar et al (US 2007/0213033), Applicant remarks that “dependent Claims 18 and 20-24 depend indirectly from amended independent Claim 1 or independent Claim 19, and thus are not unpatentable at least for similar reasons as Claims 1 or 19, and also on their own merit for reciting additional novel and non-obvious features “
The examiner respectfully notes that while dependent Claim 18 depends from independent Claim 11, it has been understood that Applicant would have similarly remarked that Claim 18 is not unpatentable at least for similar reasons as Claim 11, and also on its own merit for reciting additional novel and non-obvious features   

Claim Objections
In re Claims 20 and 21, unclear antecedence has been provided for :
“coupling the fan assembly to the subflashing” (claim 20, line 10)
“coupling the fan assembly to the subflashing” (claim 21, lines 1 - 2)
as independent Claim 19 discloses “decoupling the fan assembly from the subflashing” (line 9).
For purposes of examination, Claims 20 and 21 have been understood as if to recite, 
“coupling the replacement fan assembly to the subflashing” (claim 20, line 10)
“coupling the replacement fan assembly to the subflashing” (claim 21, lines 1 - 2)
Appropriate correction is requested.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 11 – 12,  and 14 – 24  are rejected under 35 U.S.C. §103 as being unpatentable over Parker et al (US 7,507,151), in view of Felter et al (US 4,051,770).
In re Claims 1 and 2, Parker et al discloses a roof vent member (fig 9), comprising: 
a subflashing comprising a subflashing body (annotated, below) and an opening (215) extending through the subflashing body; and 

    PNG
    media_image1.png
    373
    613
    media_image1.png
    Greyscale

a fan assembly (1), such that the subflashing is positioned above the fan assembly (as seen in fig 9), the fan assembly configured installed within an attic space (col 2, lns 24 – 49) under a roof deck (210) when the subflashing is mounted on an upper surface of the roof deck.  
Parker et al is silent as to whether the fan assembly (1):
is operably coupleable to the subflashing, 
is configured to be removed and replaced, and
comprises a plurality of fasteners wherein the fasteners are configured to couple the can assembly with the subflashing. 
Felter et al teaches a roof vent member (figs 1 - 11), comprising: 
a subflashing (fig 1) comprising a subflashing body (14) and an opening (20) extending through the subflashing body (14); and 
a fan assembly (85 – 88) operably coupleable to the subflashing (via a plurality of fasteners (33) and complementary coupling fastening elements (35, 36, 37, 38)) such that the subflashing (14) is positioned above the fan assembly (85 – 88), the fan assembly configured to be removed and replaced from under a roof deck (17) when the subflashing (14) is mounted on an upper surface (16) of the roof deck.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Parker et al, as taught by Felter et al, such that the system comprises:
the fan assembly operably coupleable to the subflashing, 
is configured to be removed and replaced (via fasteners and fastening elements)
the fan assembly comprising a plurality of fasteners wherein the fasteners are configured to couple the can assembly with the subflashing
for the benefit of providing system maintenance within a sheltered environment.
In re Claim 3, the proposed system has been discussed, wherein Felter et al discloses the fasteners (33) are configured to extend through access holes (at (35/36): “suitable openings” col 2, lns 57 – 60) in the subflashing body and through access holes (at (37/38) “suitable openings” through (24): col 2, lns 57 – 60) in a fan housing of the fan assembly.  
In re Claim 4, Parker et al discloses wherein the subflashing body (14) is substantially planar (as seen in fig 9).  
Claims 5 – 9 have been withdrawn by Applicant, in response to the election of Species A (figure 12A) 

In re Claims 11 and 12, Parker et al discloses a roof vent member (fig 9), comprising: 
a plurality of fasteners (apparent, as it is fastened to the roof); 
a subflashing comprising: 
a subflashing body (annotated, above); 
a first opening (215) extending through the subflashing body; and 
a fan assembly comprising a fan (1), fan housing (340), and a motor (50), wherein a second plurality of access holes extend through the fan housing, wherein 
the subflashing positioned above the fan assembly, to allow at least a portion of the fan assembly to extend below a lower surface of a roof deck into an attic space, and to allow the fan assembly to be installed from within the attic space under the roof deck when the subflashing is mounted on an upper surface of the roof deck.  
Parker lacks wherein the subflashing comprises:
a first plurality of access holes extending through the subflashing body around the first opening; 
the subflashing and the fan assembly are configured to allow the fasteners to extend through the first and second pluralities of access holes, to couple the fan assembly with the subflashing, to allow the fan assembly to be removed and replaced; and
a plurality of complementary fastening elements configured to removeably attach to distal ends of the fasteners to couple the subflashing and the fan housing.
 Felter et al discloses a roof vent member (figs 1 – 9), comprising: 
a plurality of fasteners (fig 1: (33));
a subflashing comprising: 
a subflashing body (fig 1: (14)); 
a first opening (at (20)) extending through the subflashing body; and 
a first plurality of access holes (at (35/36): “suitable openings” col 2, lns 57 – 60) extending through the subflashing body (14) around the first opening; and 
a fan assembly comprising a fan (fig 1: (87/88)), fan housing (12/24), and a motor (85), wherein a second plurality of access holes (at (37/38) “suitable openings” through (24): col 2, lns 57 – 60) extend through the fan housing (col 2, ln 67 – col 3, ln 1),
 wherein the subflashing (14) and the fan assembly (fig 1) are configured to allow the fasteners (33) to extend through the first (at 35/36) and second (at 37/38) pluralities of access holes, to couple the fan assembly (at (24)) with the subflashing (14) with the subflashing positioned above the fan assembly, and to allow at least a portion of the fan assembly to extend below a lower surface of a roof deck (17) when the subflashing is mounted on an upper surface of the roof deck; and
a plurality of complementary fastening elements (35, 36, 37, 38) configured to removably attach to distal ends of the fasteners (33) to couple the subflashing (14) and the fan housing (col 2, lns 60 – 63).
 As fastening elements are nuts that are threadedly connected onto fasteners, it has been understood that the fastening elements can be similarly disconnected.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Parker, as taught by Felter et al, such that the subflashing comprises:
a first plurality of access holes extending through the subflashing body around the first opening; and 
the subflashing and the fan assembly are configured to allow the fasteners to extend through the first and second pluralities of access holes, to couple the fan assembly with the subflashing, with the subflashing positioned above the fan assembly, to allow at least a portion of the fan assembly to extend below a lower surface of a roof deck into an attic space, and to allow the fan assembly to be removed and replaced from within the attic space under the roof deck
for the benefit of providing system maintenance within a sheltered environment.
Claim 13 has been cancelled by Applicant.
In re Claim 14, the proposed system has been discussed, wherein Felter further teaches a lower plate (figs 1, 2) comprising:
a lower plate body (41); 
a second opening (25) extending through the lower plate body (col 3, ln 1); and 
a third plurality of access holes (col 2, ln 67 – col 3, ln 1) extending through the lower plate body around the second opening, wherein 
the lower plate (41), the subflashing (14) and the fan assembly (24) are configured to allow the fasteners (33) to further extend through the third plurality of access holes, to couple the lower plate (41) with the subflashing (14) with the lower plate positioned under the fan assembly (as seen in fig 1).  
In re Claim 15, the proposed system has been discussed, wherein Felter further teaches at least one sealing element configured to be positioned and form a seal between at least one of the subflashing (14) (col 2, lns 38 – 41) and the fan assembly, and the fan assembly and the lower plate.  
In as much as subflashing (14) is “sealed to a roof surface to prevent leakage”, a seal is formed between the subflashing and the fan assembly.
In re Claim 16, the proposed system has been discussed, wherein Felter further teaches wherein the first opening (at (20)) and the second opening (at (25)) are configured to form a ventilation channel (at (10)) with a substantially non-frustoconical shape (as seen in figs 1, 2).  
In re Claim 17, the proposed system has been discussed, wherein Felter further teaches wherein the ventilation channel (at (10)) has at least one of an approximately uniform cross-sectional size and shape along its length (as seen in figs 1, 2).  
In re Claim 19, Parker discloses method for installing a fan assembly from a roof deck having one or more roof vent members (fig 9) mounted to an upper surface of the roof deck to allow fluid communication through a roof deck opening extending through the roof deck, each roof vent member comprising a subflashing (annotated, above) and the fan assembly (1), wherein the subflashing is positioned above and coupled with the fan assembly (apparent), the method comprising: 
installing the fan assembly from a remainder of the roof vent member from a position within an attic space below the roof deck, wherein installing comprises: 
coupling the fan assembly from the subflashing from the position within the attic space below the roof deck;
Parker is silent as to whether the method comprises removing a fan assembly, and so lacks:
removing the fan assembly from a remainder of the roof vent member without decoupling the remainder of the roof vent member from the roof deck, wherein removing comprises: 
decoupling the fan assembly from the subflashing; and lowering the fan assembly in a first direction away from the subflashing from the position within the attic space below the roof deck.  
Felter et al teaches method for installing a fan assembly ((87/88), (12/24)) to a roof deck (17) having one or more roof vent members (figs 1, 2) mounted to an upper surface of the roof deck (17) to allow fluid communication through a roof deck opening (15) extending through the roof deck, each roof vent member comprising a subflashing (14) and the fan assembly ((87/88), (12/24)), wherein the subflashing (14) is positioned above and coupled with the [[and]] fan assembly (as seen in fig 1), the method comprising: 
installing the fan assembly ((87/88), (12/24)) on a [[the]] remainder of the roof vent member from a position below the roof deck (17) without decoupling the remainder of the roof vent member from the roof deck (17), wherein removing comprises: 
coupling the fan assembly ((87/88), (12/24)) to the subflashing (14) via fasteners (33 and fastening elements (36)); and 
raising the fan assembly in a first direction towards the subflashing. 
It is noted that while raising the fan assembly, fasteners (33) are extending through access holes (holes at (37/38) through fan assembly element (24): col 2, lns 57 – 60).
While Felter et al is silent as to the method steps of decoupling the fan assembly and lowering the fan assembly, it would have been obvious, to a person having ordinary skill in the art before the effective filing date of the claimed invention, to try to decouple and lower the fan assembly away from the subflashing, as a person of ordinary skill would be able to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Parker, as taught by Felter et al, such that the method comprises:
removing the fan assembly from a remainder of the roof vent member without decoupling the remainder of the roof vent member from the roof deck, wherein removing comprises: 
decoupling the fan assembly from the subflashing; and lowering the fan assembly in a first direction away from the subflashing from the position within the attic space below the roof deck.  
for the benefit of providing system maintenance within a sheltered environment.
Accordingly, the method for removing and replacing a fan assembly from a roof deck would comprise:
removing the fan assembly ((87/88), (12/24)) from a remainder of the roof vent member from a position within an attic space below the roof deck (attic space (98), or interior space (102)) without decoupling the remainder of the roof vent member (the remainder comprising subflashing (14), a plurality of fasteners (33)) from the roof deck (17), wherein removing comprises: 
decoupling the fan assembly ((87/88), (12/24)) from the subflashing (14) from the position within an attic space and below the roof deck (by removing the fastening elements (fig 1: (38)) from the fasteners (33)); and 
lowering the fan assembly ((87/88), (12/24)) in a first direction away from the subflashing (14). 
In re Claim 20, the proposed method has been discussed (In re Claim 19), comprising removing and replacing a fan assembly from within an attic space below a roof deck with a replacement fan assembly, comprising:
removing the fan assembly from the position within the attic space below the roof deck using the method of Claim 19; and 
replacing the fan assembly with a replacement fan assembly from the position within the attic space below the roof deck, wherein replacing comprises: 
raising the replacement fan assembly (Felter et al (87/88), (12/24)) in a second direction, wherein the second direction (raising up) is opposed to the first direction (lowering down); and 
coupling the fan assembly ((87/88), (12/24)) to the subflashing (14) (via a plurality of fasteners (33)).  
In re Claim 21, the proposed method has been discussed (In re Claim 20), wherein Felter et al further teaches wherein coupling the fan assembly to the subflashing comprises: 
receiving through (24): col 2, lns 57 – 60) in a fan housing of the replacement fan assembly such that a corresponding distal end of the one or more fasteners (33) extend into at least a portion of the fan housing (col 2, ln 67 – col 3, ln 1); and 
removably coupling one or more complementary fastening elements (38) to the one or more fasteners (fig 1: (33)) to secure together the subflashing (14) and the replacement fan assembly ((87/88), (12/24)).  
In re Claim 22, the proposed method has been discussed (In re Claim 19), wherein Felter et al further teaches the roof vent member further comprises a lower plate (41) coupled with the fan assembly ((fig 1: (87/88)), (12/24)), and wherein removing the fan assembly comprises decoupling the lower plate (41) from the fan assembly.  
In re Claim 23, the proposed method has been discussed (In re Claim 19), wherein Felter et al further teaches lowering the fan assembly comprises moving the fan assembly: 
from a first position (fig 1) in which at least a first portion (10) of the fan assembly is laterally surrounded by the roof deck opening (15),
 to a second position (not shown) in which the first portion (10) of the fan assembly is not laterally surrounded by the roof deck opening (15) (apparent, after fastening elements (38) are removed from the one or more fasteners (33)).
In re Claim 24, the proposed method has been discussed (In re Claim 23), wherein Felter et al further teaches at least a second portion (87/88) of the fan assembly extends below a lower surface of the roof deck (17) when the fan assembly is in the first position (as seen in fig 1).

Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Parker et al (US 7,507,151), in view of Felter et al (US 4,051,770), and further in view of Marks (9,464,816).
In re Claim 10, the proposed system has been discussed, but lacks an upper plate comprising an upper plate body and an upper plate opening extending through the upper plate body, wherein the subflashing is interposed between the upper place and the fan assembly.
Marks teaches a roof vent member (figs 1 – 9), comprising: 
a subflashing (fig 3) comprising a subflashing body (52) and an opening (22) extending through the subflashing body; 
a fan assembly (fig 2: (58)) operably coupleable (via (46, 48)) to the subflashing (52) such that the subflashing is positioned above the fan assembly, the fan assembly configured to be removed and replaced (via fasteners (60)) from under a roof deck when the subflashing is mounted on an upper surface of the roof deck; and wherein

    PNG
    media_image2.png
    372
    495
    media_image2.png
    Greyscale

an upper plate (fig 3) comprising an upper plate body (34) and an upper plate opening (22) extending through the upper plate body (col 4, lns 45 – 47), wherein the subflashing (52) is interposed between the upper plate (34) and the fan assembly (58).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propose system as taught by Marks, such that the system comprises an upper plate comprising an upper plate body and an upper plate opening extending through the upper plate body, wherein the subflashing is interposed between the upper place and the fan assembly, for the benefit of improved resistance to precipitation migration into the attic space.

Claim 18 is rejected under 35 U.S.C. §103 as being unpatentable over Parker et al (US 7,507,151), in view of Felter et al (US 4,051,770), and further in view of Railkar et al (US 2007/0213033)
In re Claim 18, the proposed system has been discussed (see In re Claim 14, above), but lacks wherein the system comprises at least one screen configured to cover at least the second opening of the lower plate.  However, such a technique of covering a fan inlet with a screen is known in the ventilation arts; provided as evidence is Railkar et al.
Railkar et al teaches a ventilation system comprising a fan (fig 3: (122)) disposed below a roof (104), wherein a screen (204) covers at least an inlet opening in a fan housing (302), to “prevent(s) debris and insulation in the attic (114) from entering the fan (122)” [0019].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Railkar et al, such that at least one screen configured to cover at least the second opening of the lower plate, for the benefit of preventing debris and insulation from entering the fan, thereby reducing maintenance cost and time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
An example of such pertinent prior art includes Hazen et al (US 3,212,425) who discloses a roof vent member (figs 1 – 4), comprising: 
a plurality of fasteners (35); 
a subflashing comprising: 
a subflashing body (30);
a first opening (14) extending through the subflashing body; and 
a first plurality of access holes (at (35)) extending through the subflashing body around the first opening; and col 2, lns 55 – 60
a fan assembly comprising a fan (48), fan housing (32/36), and a motor (44), wherein a second plurality of access holes (at (35, 38)) extend through the fan housing (32/36), wherein (col 2, lns 44 – 47)
the subflashing (30) and the fan assembly (32) are configured to allow the fasteners (35) to extend through the first and second pluralities of access holes,

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762